                                                                  Case 2:20-cv-03029-ODW-E Document 45 Filed 04/19/21 Page 1 of 8 Page ID #:433




                                                                    1 ROBERT EZRA (BAR NO. 68872)
                                                                      robert.ezra@ffslaw.com
                                                                    2 MARK B. MIZRAHI (BAR NO. 179384)
                                                                      mark.mizrahi@ffslaw.com
                                                                    3 MATTHEW A. YOUNG (BAR NO. 266291)
                                                                      matt.young@ffslaw.com
                                                                    4 FREEMAN, FREEMAN & SMILEY, LLP
                                                                      1888 Century Park East, Suite 1500
                                                                    5 Los Angeles, California 90067
                                                                      Telephone: (310) 255-6100
                                                                    6 Facsimile: (310) 255-6200
                                                                    7 Attorneys for Plaintiff
                                                                      COMPHY CO., INC.
                                                                    8
                                                                    9                          UNITED STATES DISTRICT COURT
                                                                   10             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                   11
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12 COMPHY CO., INC., a California                 Case No. 2:20-cv-03029-ODW (Ex)
                                                                      corporation,
                                                                   13                                                Hon. Otis D. Wright, II
                                      (310) 255-6100




                                                                                   Plaintiff,
                                                                   14                                                PLAINTIFF’S RESPONSE TO
                                                                             vs.                                     APRIL 16, 2021 ORDER TO SHOW
                                                                   15                                                CAUSE RE DISMISSAL FOR
                                                                      COMFY SHEET; PRATIK JAIN, an                   LACK OF PROSECUTION [ECF
                                                                   16 individual doing business as Comfy             DOC. 44]; DECLARATIONS OF
                                                                      Sheet,                                         JEFFREY EDWARDS AND
                                                                   17                                                ROBERT EZRA
                                                                                   Defendants.
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                        4945391.1 25788-805
                                                                            PLAINTIFF’S RESPONSE TO APRIL 16, 2021 ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
                                                                                                         PROSECUTION [ECF DOC. 44]
                                                                  Case 2:20-cv-03029-ODW-E Document 45 Filed 04/19/21 Page 2 of 8 Page ID #:434




                                                                    1         Plaintiff Comphy Co., Inc. (“Plaintiff”) hereby responds to the Order to Show
                                                                    2 Cause Re Dismissal for Lack of Prosecution (“OSC”), as reflected in the April 16,
                                                                    3 2021 Minute Order of the Court (ECF Doc. 44).
                                                                    4         By order dated March 16, 2021, the Court granted Plaintiff’s request to serve
                                                                    5 defendants COMFY SHEET and PRATIK JAIN, an individual doing business as
                                                                    6 Comfy Sheet, via email to Pratik Jain’s current trademark lawyer Randy Michels.
                                                                    7 (ECF Doc. 42). Specifically, the Order provided that Plaintiff was to serve Mr.
                                                                    8 Michels by email, with a confirmation copy sent by US mail.
                                                                    9         On March 22, 2021, Plaintiff served the Summons and Second Amended
                                                                   10 complaint by email on Mr. Michels, such that defendants’ responsive pleading was
                                                                   11 due by or on April 13, 2021. As set forth in the Declaration of Jeffrey Edwards filed
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12 herewith, Mr. Edwards confirms that he did not receive any indication that the email
                                                                   13 to Mr. Michels was not delivered.
                                      (310) 255-6100




                                                                   14         Not having received any such responsive pleading, last week, while Plaintiff
                                                                   15 began preparing a request to enter default, Plaintiff noticed that it had not yet filed a
                                                                   16 proof of service with the Court, a prerequisite for obtaining entry of default. Mr.
                                                                   17 Edwards, Plaintiff’s counsel Mr. Ezra’s assistant, who email-served the Summons
                                                                   18 and Second Amended Complaint, could not, however, locate evidence that the
                                                                   19 confirmation copy to Mr. Michels via US mail was actually mailed, so Plaintiff filed
                                                                   20 the proof of service showing just email service. Being that, due to the Covid-19
                                                                   21 pandemic, Mr. Edwards has been typically working remotely from the office, he
                                                                   22 was not present to oversee its mailing by office staff, so could not swear under oath
                                                                   23 that it was in fact mailed on March 22, 2021.
                                                                   24         Regardless, as soon as this potential oversight was discovered, on April 15,
                                                                   25 2015, Mr. Edwards directed Plaintiff’s counsel’s office services department to send
                                                                   26 confirmation copy via mail Mr. Michels, and that same day received confirmation
                                                                   27 from offices services that it was in fact mailed as requested. (See Exhibit 1 to the
                                                                   28 Declaration of Jeffrey Edwards.) In addition, Plaintiff’s counsel, Mr. Ezra,
                                                                      4945391.1 25788-805
                                                                                                           2
                                                                          PLAINTIFF’S RESPONSE TO APRIL 16, 2021 ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
                                                                                                       PROSECUTION [ECF DOC. 44]
                                                                  Case 2:20-cv-03029-ODW-E Document 45 Filed 04/19/21 Page 3 of 8 Page ID #:435




                                                                    1 attempted to reach Mr. Michels by phone on April 15 and 16, 2021, in part, to
                                                                    2 confirm that he received the March 22, 2021 email. Mr. Ezra left voicemail
                                                                    3 messages for Mr. Michels and followed them up with an email dated April 19, 2021.
                                                                    4 Plaintiff has yet to receive a response from Mr. Michels.
                                                                    5            Accordingly, Plaintiff requests that the Court either deem service has been
                                                                    6 made as of March 22, 2021, upon which Plaintiff will file its application for entry of
                                                                    7 default, or extend the time by which Plaintiff must file an entry of default until May
                                                                    8 10, 2021, a date shortly after the passage of 21 days from the April 16, 2021 mailing
                                                                    9 of the confirmation copy of the summons and complaint.
                                                                   10
                                                                   11 Dated: April 19, 2021                   FREEMAN, FREEMAN & SMILEY, LLP
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12
                                                                   13
                                      (310) 255-6100




                                                                   14
                                                                   15                                         By:
                                                                                                                    ROBERT EZRA
                                                                   16                                               MARK B. MIZRAHI
                                                                   17                                               MATTHEW YOUNG
                                                                                                                    Attorneys for Plaintiff
                                                                   18                                               COMPHY CO., INC.
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                        4945391.1 25788-805
                                                                                                                     3
                                                                            PLAINTIFF’S RESPONSE TO APRIL 16, 2021 ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
                                                                                                         PROSECUTION [ECF DOC. 44]
                                                                  Case 2:20-cv-03029-ODW-E Document 45 Filed 04/19/21 Page 4 of 8 Page ID #:436




                                                                    1                             DECLARATION OF JEFFREY S. EDWARDS
                                                                    2            I, Jeffrey S. Edwards, declare as follows:
                                                                    3            1.           I am a Legal Secretary at Freeman, Freeman & Smiley, attorneys of
                                                                    4 record for Plaintiff Comphy Co., Inc. (“Comphy”) in the above-captioned matter. I
                                                                    5 am over the age of eighteen and have personal knowledge of the facts set forth
                                                                    6 herein, and if called upon to testify, could and would competently testify to these
                                                                    7 facts under oath.
                                                                    8            2.           I have personal knowledge of the facts set forth in this Declaration and,
                                                                    9 if called as a witness, could and would competently testify to such facts under oath.
                                                                   10            3.           On March 22, 2021, I served the Summons and Second Amended
                                                                   11 complaint by email on Mr. Randy Michels, at the two email addresses indicated on
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12 the United States trademark applications Mr. Michell’s filed on behalf of Mr. Pratik
                                                                   13 Jain. I did not receive any indication that the email to Mr. Michels was not
                                      (310) 255-6100




                                                                   14 delivered.
                                                                   15            4.           In the process of preparing the proof of service, I was unable to confirm
                                                                   16 that the confirmation copy to Mr. Michels via US mail was actually mailed. Being
                                                                   17 that, due to the Covid-19 pandemic, I have been typically working remotely from
                                                                   18
                                                                        the office, I was not present to oversee its mailing by office staff, so I could not
                                                                   19
                                                                        swear under oath that it was in fact mailed on March 22, 2021.
                                                                   20
                                                                                 5.           Regardless, as soon as I discovered this uncertainty, on April 15, 2015,
                                                                   21
                                                                        I directed Freeman Freeman & Smiley, LLP’s office services department to send a
                                                                   22
                                                                        confirmation copy via mail Mr. Michels, and that same day I received confirmation
                                                                   23
                                                                        from offices services that it was in fact mailed as requested. (A true and correct copy
                                                                   24
                                                                        of my letter transmitting the confirmation copy is attached hereto as Exhibit 1.)
                                                                   25
                                                                                 ///
                                                                   26
                                                                                 ///
                                                                   27
                                                                                 ///
                                                                   28
                                                                        4945391.1 25788-805
                                                                                                                            4
                                                                            PLAINTIFF’S RESPONSE TO APRIL 16, 2021 ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
                                                                                                         PROSECUTION [ECF DOC. 44]
                                                                  Case 2:20-cv-03029-ODW-E Document 45 Filed 04/19/21 Page 5 of 8 Page ID #:437




                                                                    1            I declare under penalty of perjury of the laws of the State of California and
                                                                    2 the United States of America that the foregoing is true and correct.
                                                                    3            Executed April 19, 2021, at Los Angeles, California.
                                                                    4
                                                                    5                                                        Jeffrey S. Edwards
                                                                                                                        Jeffrey S. Edwards
                                                                    6
                                                                    7
                                                                    8
                                                                    9
                                                                   10
                                                                   11
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12
                                                                   13
                                      (310) 255-6100




                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                        4945391.1 25788-805
                                                                                                                    5
                                                                            PLAINTIFF’S RESPONSE TO APRIL 16, 2021 ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
                                                                                                         PROSECUTION [ECF DOC. 44]
Case 2:20-cv-03029-ODW-E Document 45 Filed 04/19/21 Page 6 of 8 Page ID #:438




                    EXHIBIT 1
                                     6
Case 2:20-cv-03029-ODW-E Document 45 Filed 04/19/21 Page 7 of 8 Page ID #:439




                                                                                    DIRECT DIAL:      (310) 255-6256
                                                                                    EMAIL:            robert.ezra@ffslaw.com
                                                                                    REPLY TO:         Los Angeles
                                                                                    FILE NO.:         25788-805



                                              April 15, 2021

BY U.S. MAIL

Randy Michels, Esq.
Trust Tree Legal, P.C.
798 Berry Road, #41400
Nashville, Tennessee 37204
E-mail: randy@trust-tree.com

            Re:   Comphy Co., Inc. adv. Pratik Jain, et al.
                  USDC Case No: 2:20-cv-03029-ODW (Ex)

Dear Mr. Michels:

        I am writing you this letter in connection with the above captioned matter. On the
afternoon of April 15, 2021, I attempted to reach you by telephone to determine if either Comfy
Sheet, or Mr. Pratik Jain intends to respond the Second Amended Complaint filed in the Central
District of California. The 21-Day Summons and the Second Amended Complaint were served
by e-mail on March 22, 2021. Although I received no notification that the email was undelivered,
I am enclosing a confirmation copy of the 21-Day Summons, along with the Second Amended
Complaint. Please contact me as soon as possible.

                                                        Sincerely,




                                                        Robert Ezra
                                                        FREEMAN, FREEMAN & SMILEY, LLP

RE:JSE

Enclosures: 21-Day Summons in a Civil Action; and
            Second Amended Complaint
4943191.1
25788-805




                                                        7
                        LOS ANGELES   1888 CENTURY PARK EAST SUITE 1500 LOS ANGELES CALIFORNIA 90067 T 310/255-6100 F 310/255-6200
                             IRVINE   5 PARK PLAZA SUITE 650 IRVINE CALIFORNIA 92614 T 949/252-2777     F 949/252-2776         ffslaw.com
                                                                  Case 2:20-cv-03029-ODW-E Document 45 Filed 04/19/21 Page 8 of 8 Page ID #:440




                                                                    1                                  DECLARATION OF ROBERT EZRA
                                                                    2            I, Robert Ezra, declare as follows:
                                                                    3            1.           I am an attorney duly licensed to practice before all of the courts in the
                                                                    4 State of California. I am a partner with the law firm of Freeman, Freeman & Smiley,
                                                                    5 LLP, counsel for Plaintiff Comphy Co., Inc. (“Comphy”) in the above-captioned
                                                                    6 matter. I have personal knowledge of the facts set forth in this Declaration and, if
                                                                    7 called as a witness, could and would competently testify to such facts under oath.
                                                                    8            2.           I attempted to reach Mr. Pratik Jain trademark attorney, Mr. Randy
                                                                    9 Michels, by phone on April 15 and 16, 2021, in part, to confirm that he received the
                                                                   10 March 22, 2021 email. He did not answer either time, so I left voicemail messages
                                                                   11 for Mr. Michels and followed them up with an email dated April 19, 2021. I have
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12 not yet received a response from Mr. Michels to the voicemails or my email.
                                                                   13            I declare under penalty of perjury of the laws of the State of California and
                                      (310) 255-6100




                                                                   14 the United States of America that the foregoing is true and correct.
                                                                   15            Executed April 19, 2021, at Los Angeles, California.
                                                                   16
                                                                   17
                                                                                                                                Robert Ezra
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                        4945391.1 25788-805
                                                                                                                            8
                                                                            PLAINTIFF’S RESPONSE TO APRIL 16, 2021 ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
                                                                                                         PROSECUTION [ECF DOC. 44]
